827 F.2d 769
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sonya k. CLARK; Stephanie Lawrence; and Joanne Ulmer,Plaintiffs-Appellants,v.Richard P. SEITER; Dorothy M. Arn and Staff, Defendants-Appellees.
No. 85-4039
United States Court of Appeals, Sixth Circuit.
August 24, 1987.

On Appeal from the United States District Court for the Southern District of Ohio.
Before MERRITT, DAVID A. NELSON and RYAN, Circuit Judges.
MERRITT, Circuit Judge.


1
In this Sec. 1983 action, plaintiffs appeal from a Rule 12(b)(6) dismissal of their complaint.  Upon calling of the case at oral argument, the parties consented to a remand to the District Court for an indication of the precise reasons the complaint was dismissed.  The District Court's order in this case lacks the clarity necessary to permit proper appellate review of the issue.


2
Plaintiffs-appellants are three women incarcerated in the Ohio Reformatory for Women.  On July 17, 1985, they filed a 50 paragraph hand-written complaint alleging numerous violations of their constitutional rights.  They also requested that counsel be appointed for them by the Court.  On July 29, 1985 their motion for appointment of counsel was denied by Magistrate King 'because the action had not yet progressed to the point that the Court is able to evaluate the merits of plaintiff's claim.'  Joint Appendix at 56.


3
On October 9, 1985, a motion to dismiss was filed and the plaintiffs were given 20 days to respond.  The motion to dismiss raised intricate legal issues, yet the Court did not reconsider the plaintiffs' request for appointment of counsel.  On November 14, 1985, the action was dismissed.


4
On appeal, Richard H. Long of Detroit, Michigan ably assisted the plaintiffs.  At oral argument, Mr. Long suggested, and we agree, that it would be helpful to the District Court on remand if he were appointed to assist the plaintiffs in fleshing out their case.


5
Accordingly, the District Court's dismissal of this case is reversed, and the case is remanded for further consideration.